Exhibit 10.2

EMPLOYMENT NON-COMPETE, NON-SOLICIT AND
CONFIDENTIALITY AGREEMENT

THIS EMPLOYMENT NON-COMPETE, NON-SOLICIT AND CONFIDENTIALITY AGREEMENT
(“AGREEMENT”) IS ENTERED INTO BETWEEN CITI TRENDS, INC. (“COMPANY”), AND BRUCE
D. SMITH (“EMPLOYEE”), EFFECTIVE AS OF THE 2ND DAY OF APRIL, 2007.

For and in consideration of the mutual covenants and agreements contained herein
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties agree:

1.                     Employment; Scope of Services.  Company shall employ
Employee, and Employee shall be employed by Company, as its Senior Vice
President and Chief Financial Officer (“CFO”). Employee’s primary job duties
shall include the oversight of Company financial outcomes and the
effective/efficient reporting of those outcomes to both internal and external
audiences, directing the financial affairs of the organization, and ensuring the
coordination of all financial and information systems throughout the
organization (“Services”).

Employee shall use his best efforts and shall devote his full time, attention,
knowledge and skills to the faithful performance of his duties and
responsibilities as a Company employee. Employee shall have such authority and
such other duties and responsibilities as assigned by the Chief Executive
Officer. Employee shall comply with Company’s policies and procedures, shall
conduct himself/herself as an ethical business professional, and shall comply
with federal, state and local laws.

2.                     At-Will Employment. Nothing in this Agreement alters the
at-will employment relationship between Employee and Company. Employment with
Company is “at-will” which means that either Employee or Company may terminate
the employment relationship at any time, with or without notice, with or without
cause. The date of Employee’s cessation of employment for any reason is the
“Separation Date.”

3.             Confidentiality.

(a)                   Employee acknowledges and agrees that (1) the retail sale
of value-priced/off-price family apparel is an extremely competitive industry;
(2) Company has an ongoing strategy for expansion of its business in the United
States; (3) Company’s major competitors operate throughout the United States and
some internationally; and (4) because of Employee’s position as CFO he will have
access to, knowledge of, and be entrusted with, highly sensitive and competitive
confidential information of Company, including without limitation information
regarding sales margins, purchasing and pricing strategies, marketing
strategies, vendors and suppliers, plans for expansion and placement of stores,
and also specific information about Company’s districts and stores, such as
staffing, budgets, profits and the financial success of individual districts and
stores.


--------------------------------------------------------------------------------


(b)                     Employee acknowledges and agrees that all Confidential
Information is confidential and remains the sole and exclusive property of
Company. Employee agrees that he shall (a) hold all Confidential Information in
strictest confidence; (b) not disclose, reproduce, distribute or otherwise
disseminate such Confidential Information, and shall protect such Confidential
Information from disclosure by or to others; and (c) make no use of such
Confidential Information without the prior written consent of Company, except in
connection with Employee’s employment with Company. “Confidential Information”
means any and all data and information relating to Company which (i) derive
independent economic value, actual or potential, from not being generally known
or readily ascertainable by proper means by other persons who may obtain
economic value from their disclosure or use; and (ii) are the subject of
reasonable efforts under the circumstances to maintain their secrecy.
Confidential Information includes technical or sales data, formulas, patterns,
compilations, programs, devices, methods, techniques, drawings, processes,
financial data and statements, financial plans and strategies, product plans,
sales or advertising information and plans, marketing information and plans,
pricing information, the identity or lists of employees, vendors and suppliers
of Company, and confidential or proprietary information of such employees,
vendors and suppliers.

(c)                     In the event any Confidential Information does not
qualify for protection as “trade secrets” as defined in Delaware’s Uniform Trade
Secrets Act, then Employee acknowledges and agrees that the Confidential
Information shall remain confidential and shall not be disclosed by Employee
during Employee’s employment with Company and for a period of three (3) years
following the Separation Date, absent the express prior written consent of
Company.

(d)                     Employee acknowledges that Company has provided or will
provide Employee with Company property, including without limitation employee
handbooks, policy manuals, price lists, financial reports, and vendor and
supplier information, among other items. Upon the Separation Date, or upon the
request of Company, Employee shall immediately deliver to Company all property
belonging to Company, including without limitation all Confidential Information
and any property related to Company, whether in electronic or other format, as
well as any copies thereof, then in Employee’s custody, control or possession.
Upon the Separation Date, Employee shall provide Company with a declaration
certifying that all Confidential Information and any other Company property have
been returned to Company, that Employee has not kept any copies of such items or
distributed such items to any third party, and that Employee has otherwise
complied with the terms of Section 3 of this Agreement.

4.                     Covenant Not to Compete.  During Employee’s employment
with Company and for a period of two (2) years following the Separation Date,
and regardless of the reason for separation, Employee shall not compete with
Company on behalf of a Competitor in the continental United States by acting as
the chief financial officer of such Competitor, or rendering services to such
Competitor which are the same or substantially similar to the Services which
Employee rendered to Company while employed by Company as CFO. For purposes of
this Section 4, the term “Competitor” shall mean only the following businesses
whose primary business is the sale of value-priced or off-price family apparel,
commonly known as: Cato, TJX (including without limitation TJMAXX and
Marshalls), Ross Stores, Value City and Burlington Coat Factory.

2


--------------------------------------------------------------------------------


5.                     Covenant Not to Solicit.  During Employee’s employment
with Company and for a period of two (2) years following the Separation Date,
and regardless of the reason for separation, Employee agrees not to solicit any
person or entity who has been a vendor or supplier of merchandise and/or
inventory to Company during the two (2) years immediately preceding the
Separation Date or to whom Company is actively soliciting for the provision of
merchandise and/or inventory (collectively referred to as “Merchandise Vendors”)
for the purpose of obtaining merchandise and/or inventory on behalf of any of
Company’s Competitors, as defined in Section 4 of this Agreement.

Employee specifically acknowledges and agrees that, as CFO, his duties include,
without limitation, establishing purchasing and pricing strategies and policies,
managing sales margins, involvement in establishing and maintaining vendor
relationships, and having contact with and confidential and/or proprietary
information regarding Merchandise Vendors. The non-solicitation restrictions set
forth in this Section 5 are specifically limited to Merchandise Vendors with
whom Employee had contact (whether personally, telephonically, or through
written or electronic correspondence) during his employment as CFO or about whom
Employee had confidential or proprietary information because of his position
with Company.

6.                     Covenant Not to Recruit Personnel.  During Employee’s
employment with Company and for a period of two (2) years following the
Separation Date, and regardless of the reason for separation, Employee will not
recruit or solicit to hire or assist others in recruiting or soliciting to hire,
any employee of Company and will not cause or assist others in causing any
employee of Company to terminate an employment relationship with Company.

7.                     Severability.  If any provision of this Agreement shall
be held invalid, illegal or otherwise unenforceable, in whole or in part, the
remaining provisions, and any partially enforceable provisions to the extent
enforceable, shall be binding and remain in full force and effect. Further, each
particular prohibition or restriction set forth in any Section of this Agreement
shall be deemed a severable unit, and if any court of competent jurisdiction or
arbitrator determines that any portion of such prohibition or restriction is
against the policy of the law in any respect, but such restraint, considered as
a whole, is not so clearly unreasonable and overreaching in its terms as to be
unconscionable, the court or arbitrator shall enforce so much of such restraint
as is determined by a preponderance of the evidence to be necessary to protect
the interests of Company.

8.                     Survival of Covenants.  All rights and covenants
contained in Sections 3, 4, 5, and 6 of this Agreement, and all remedies
relating thereto, shall survive the termination of this Agreement for any
reason.

9.                     Governing Law.  Citi Trends, Inc. is a Delaware
corporation. The parties agree that Delaware law applies in the event of any
dispute between them arising out of or related to this Agreement.

10.           Acknowledgment of Reasonableness/Remedies/Enforcement.

(a)             Employee acknowledges that (1) Company has valid interests to
protect pursuant to Sections 3, 4, 5, and 6 of this Agreement; (2) his breach of
the provisions of Sections 3, 4, 5, or 6 of this Agreement would result in
irreparable injury and permanent damage to Company; and (3) such restrictions
are reasonable and necessary to protect the interests of Company, are critical
to the success of Company’s business, and do not cause undue hardship on
Employee.

3


--------------------------------------------------------------------------------


(b)                     Employee agrees that determining damages in the event of
a breach of Sections 3, 4, 5, or 6 by Employee would be difficult and that money
damages alone would be an inadequate remedy for the injuries and damages which
would be suffered by Company from such breach. Employee further agrees that
injunctive relief is an appropriate remedy for such breach and that in the event
of such breach Company, in addition to and without limiting any other remedies
or rights which it may have, may apply to any court of competent jurisdiction
and seek interim, provisional, injunctive, or other equitable relief until the
arbitration award on such claim (see Section 10(c) below) is rendered or the
claim is otherwise resolved. Employee may also seek interim, provisional,
injunctive, or other equitable relief for violations of this Agreement by
Company until the arbitration award on such claim is rendered or the claim is
otherwise resolved. Employee and Company waive any requirement that a bond or
any other security be posted.

(c)                     Company and Employee agree that any controversy,
dispute, or claim arising out of or related to this Agreement, including without
limitation its enforceability, interpretation, performance or non-performance by
any party, or any breach thereof, shall be resolved exclusively through
arbitration pursuant to the Employment Arbitration Rules and Mediation
Procedures of the American Arbitration Association (“AAA”), Amended and
Effective July 1, 2006 (“AAA Rules”). Where the AAA Rules and this Agreement
conflict or where the AAA Rules are silent, this Section 10(c) shall govern, if
applicable. Company and Employee agree that this Section 10(c) is an agreement
to arbitrate pursuant to the Federal Arbitration Act, 9 U.S.C. § 1 et seq., or
if that Act is inapplicable for any reason, the arbitration law of the State of
Delaware.

(i)                    Any arbitration proceedings pursuant to this Agreement
shall be resolved by a single arbitrator. The location of any arbitration
proceedings shall be determined in accordance with the AAA Rules. The arbitrator
shall apply the law of the State of Delaware on the substantive claims asserted,
and shall have the authority to award the same remedies, damages, costs,
expenses and any other awards that a court could award. The arbitrator shall
issue a written award explaining his/her decision, the reasons for the decision,
and the calculation and reasoning behind any damages awarded. The arbitrator’s
decision will be final and binding. The judgment on the award rendered by the
arbitrator may be entered in any court having jurisdiction thereof. Company will
pay (a) AAA administrative fees except that for arbitration claims originally
asserted by Employee, Employee will pay to Company a fee that is comparable to
the filing fee being charged by the United States District Court for the
District of Delaware for the filing of a civil action at the time Employee
initiates arbitration; (b) the Arbitrator’s fee and reasonable travel expenses;
and (c) the cost of renting an arbitration hearing room, if necessary. Each
party shall pay its own experts’ and/or attorneys’ fees unless the arbitrator
awards reasonable experts’ and/or attorneys’ fees to Employee.

(ii)                   Consistent with Section 7 of this Agreement, should a
court of competent jurisdiction or arbitrator determine that the scope of any
provision of this Section 10(c) is too broad to be enforced as written, Company
and Employee intend that the court or arbitrator reform the provision to such
narrower scope as is determined to be reasonable and enforceable.

4


--------------------------------------------------------------------------------


(iii)          Should this Section 10(c) not be invoked by the parties or should
an arbitrator or court of competent jurisdiction determine that the parties’
agreement to arbitrate is unenforceable, then the parties agree that Delaware
shall be the forum for any dispute arising out of or related to this Agreement.

11.           Miscellaneous.  This Agreement constitutes the entire agreement
between the parties and supersedes any and all prior contracts, agreements, or
understandings between the parties which may have been entered into by Company
and Employee relating to the subject matter hereof. This Agreement may not be
amended or modified in any manner except by an instrument in writing signed by
both Company and Employee. The failure of either party to enforce at any time
any of the provisions of this Agreement shall in no way be construed to be a
waiver of any such provision or the right of such party thereafter to enforce
each and every such provision. No waiver of any breach of this Agreement shall
be held to be a waiver of any other or subsequent breach. All remedies are
cumulative, including the right of either party to seek equitable relief in
addition to money damages.

EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
KNOWS AND UNDERSTANDS ITS CONTENTS, THAT HE ENTERS INTO THIS AGREEMENT KNOWINGLY
AND VOLUNTARILY, AND THAT HE INDICATES HIS CONSENT BY SIGNING THIS FINAL PAGE.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement under seal
as of the day and year first above written.

 

 

 

Citi Trends, Inc.

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

/s/ Ed Anderson

 

 

 

 

 

 

 

 

Ed Anderson, President and CEO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/ Bruce D. Smith

(L.S.)

 

 

 

 

Employee Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Employee Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5


--------------------------------------------------------------------------------